Title: To John Adams from the Marquis of Carmarthen, 11 December 1786
From: Carmarthen, the Marquis of
To: Adams, John


     
      Sir,
      Whitehall, Decr. 11th. 1786.
     
     You will be pleased to recollect that, in the Month of May 1783, Mr. Hartley communicated to You, and the other Plenipotentiaries then residing at Paris, pursuant to the Instructions he had received, a Memorial from the Merchants trading to South Carolina and Georgia, representing their just Claims to an Indemnification for Debts due to them from the Creek and Cherokee Indians, for the Payment of which a Tract of Land on the Western Frontier of Georgia had been ceded to His Majesty in the Year 1773. I must also desire to recal to Your Recollection, that upon this Representation being made by Mr. Hartley, the American Plenipotentiaries, though they did not think themselves authorized to take Cognizance of the Affair, admitted the Justice of the Claim, and assured Mr. Hartley that they would transmit it to Congress.
     As Mr. Hartley, previous to the Conclusion of his Mission, received no Answer upon this Subject, I am under the Necessity of requesting You will inform me whether You are yet acquainted with the Determination of Congress relative to this Claim; and if not, that You will have the Goodness to take an early Opportunity of again representing the Case of these Sufferers, as highly deserving the Consideration of the United States, from whose Principles of Equity and Justice I cannot but hope the Memorialists will obtain all due Relief.
     I am, with great Truth and Regard, / Sir, / Your most obedient / humble Servant.
     
      Carmarthen.
     
    